Citation Nr: 1503892	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  08-37 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a thyroid disorder.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

3.  Evaluation of recurrent headaches, rated as noncompensable prior to February 27, 2012, and as 10 percent disabling from February 27, 2012.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served with the Army National Guard.  He had active duty for training (ACDUTRA) from February 1985 to June 1985, and served on active duty from November 1990 to June 1991, and from November 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and Roanoke, Virginia, respectively.  Jurisdiction is with the RO in Montgomery, Alabama.

During the course of the Veteran's appeal, the RO assigned an increased 10 percent rating for the Veteran's service-connected migraine headaches, effective February 27, 2012.  As higher ratings for the disability are available prior to and from this date, the appeal continues. See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

While the Veteran requested a hearing before the Board on his VA Form 9, Appeal to the Board, he later withdrew his request, as indicated in a July 2014 report of contact.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for sleep apnea and entitlement an increased initial rating for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

A thyroid disorder was not manifest during service or within one year of separation and is not otherwise related to active duty service, to include a period of active duty for training.    


CONCLUSION OF LAW

A thyroid disorder was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a December 2007 letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the December 2007 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's available service treatment records and all of the identified and available post-service private and VA treatment records.

The Veteran has not been afforded a VA examination with respect to his claim for service connection for a thyroid disorder.  For the reasons explained in greater detail below, no such examination was required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with the Veteran's active duty service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. 

A VA examination under the standards of McLendon is not warranted in this case. With respect to the claimed thyroid disorder, there is no evidence establishing an "in-service event" and therefore, there is no evidence of an indication that the current disability or current symptoms may be related to the in-service event. 

Thus, the Board finds that referral of this claim for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for this claim.  There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claim," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for a thyroid disorder is thus ready to be considered on the merits.

II.  Analysis

The Veteran contends that he is entitled to service connection for a thyroid disorder, as this disorder had its onset during his active duty service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes endocrinopathies.  See 38 C.F.R. § 3.309(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c). Inactive duty training (INACDUTRA)includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including endocrinopathies, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.  However, this does not apply to active duty for training or inactive duty for training.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Board notes that the Veteran does not claim that his thyroid disorder is a result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Veteran's service treatment records include an April 1991 discharge examination noting that the endocrine system was normal.  The Veteran also denied thyroid trouble on report of medical history at that time.  A November 1996 report of medical history also notes that the Veteran denied thyroid trouble, and the endocrine system was again noted to be normal on examination.  He further denied thyroid trouble on report of medical history in January 2002.  There was no indication of thyroid trouble indicated on a November 2005 post-deployment questionnaire.  A January 2006 annual medical certificate reflects that the Veteran denied medical problems and did not list any medication for thyroid disability.

The Veteran's treatment records from his National Guard service reflect that he was assessed with hypothyroidism through laboratory studies in October 2007 and prescribed synthyroid.

An October 2007 private treatment report pertaining to the Veteran's sleep apnea noted that he had been diagnosed with Hashimoto's disease and had been on synthyroid for a few months.  The Veteran was found medically disqualified for continued service in the National Guard, and discharged in March 2008.

A November 2010 private treatment record documents diagnosis of Hashimoto's thyroiditis.

A 2012 private treatment report notes a diagnosed of hypothyroidism.

On his VA Form-9, the Veteran expressed his belief that all of his service, including active duty and National Guard service, should be considered in determining whether service connection is warranted.

In sum, the record reflects diagnosis of hypothyroidism in October 2007, approximately 2 years after the Veteran's discharge from active duty service.
There is no indication that the disability is related to active duty service.  

Stated simply, that Veteran developed hypothyroidism during his National Guard service is not enough.  Rather, to warrant service connection based on his National Guard service, the Veteran must show: (1) that he became disabled from a disease or injury during a period of active duty or active duty for training as defined above; or (2) that he became disabled from an injury during a period of inactive duty training as defined above.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45,712 (1990).

In this case, there is no evidence in the record that the Veteran was serving a period of ACDUTRA when his hypothyroidism first manifested.  Since the claimed disorder is a disease and not an injury, service connection is would not be warranted if it developed during a period of INACDUTRA, although there is no evidence suggesting that this is the case.

There is also no indication that the disorder was aggravated during a period of ACDUTRA. Treatment records generally reflect treatment of hypothyroidism shortly prior to his discharge from National Guard service, but do not otherwise indicate that the disability was worsened beyond their natural progression as a result of ACDUTRA service.

The only evidence of record supporting the Veteran's claim is his general lay assertions.  The Veteran is competent to provide evidence of visible symptoms.  However, the Board finds that the Veteran has not presented credible lay assertions sufficient to establish the onset of hypothyroidism during a period of active duty service.  Hence, the Board placed limited probative value on his lay assertions.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a thyroid disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a thyroid disorder is denied.


REMAND

After review of the Veteran's electronic claims file, the Board believes that additional development on the remaining claims on appeal is warranted.

As regard the claim for service connection for sleep apnea, the Veteran contends that this disability had its onset during active duty service, in particular during his service in Iraq in 2005.

An October 2007 private treatment report indicates that the Veteran underwent sleep study and was diagnosed with sleep apnea.  At that time, he reported sleep problems including snoring and disturbed sleep after his return from Iraq in 2005.

The Veteran also submitted a medical article discussing the prevalence of sleep disorders among soldier with combat-related posttraumatic stress disorder (PTSD).  VA treatment records also discuss the Veteran's sleep troubles and nightmares related to his service-connected PTSD, raising the claim of entitlement to service connection for sleep apnea on a secondary basis.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Given that the record reflects a diagnosis of sleep apnea with indication that the disability may have had its onset during active duty service or may be caused or aggravated by the Veteran's service-connected PTSD, the Board finds that medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the claim for increased rating for recurrent headaches, on the most recent VA examination in February 2012, it was indicated that the Veteran suffered from characteristic prostrating attacks of migraine headache pain once every 2 months.

A May 2013 private neurology consultation reflects that the Veteran reported progressively worsening headache symptoms with headaches occurring up to 2 times per week lasting from a few hours to days at a time.  An October 2013 private treatment record notes complaint of migraine headache for 3 days.  

In a December 2014 Informal Hearing Presentation, the Veteran's representative requested that he be given a new examination to determine the current severity of the service-connected recurrent headaches.  Given the foregoing, to ensure that the record reflects the current severity of the disability, a more contemporaneous examination, with findings responsive to the applicable rating criteria, are needed to properly evaluate the service-connected headache disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

While the matters are on remand, any outstanding VA outpatient treatment records should be obtained.  In this regard, the record reflects that the Veteran established care at the Central Alabama VA Medical Center (VAMC).  While the claims file currently includes records dated through June 2014, more recent records of VA treatment may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-named facility evaluation and/or treatment records dated since June 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain from the Central Alabama VAMC all outstanding, pertinent records of evaluation and/or treatment since June 2014. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for increased rating for recurrent headaches and the claim for service connection for sleep apnea, to include as secondary to service-connected disability.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to undergo examination by a qualified examiner.  The entire electronic claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Sleep apnea- The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that sleep apnea was incurred in service or is otherwise medically related to service, or was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected PTSD.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

In providing the requested opinion, the examiner is asked to address the Veteran's statements as to the onset of his symptoms in during active duty service.  

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

Headaches - the examiner should evaluate the current nature and severity of the Veteran's service-connected headaches.

After reviewing the entire record, the examiner should record the nature and frequency of the Veteran's headaches, and any effects on employment.  In particular, the examiner should opine as to whether the headache attacks (a) occur very frequently or on average once a month, (b) completely prostrating and prolonged, and (c) productive of severe economic hardship.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4.  The AOJ should undertake any additional development deemed warranted.

5.  After completing all indicated development, the AOJ should readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


